Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                            Dec 18 2014, 8:32 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

PATRICIA CARESS McMATH                             GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

JEREMY HOFFMAN                                     GRAHAM T. YOUNGS
Certified Legal Intern                             Deputy Attorney General
Indianapolis, Indiana                              Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

DANIEL CAMACHO,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )    No. 49A04-1405-CR-209
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Linda E. Brown, Judge
                             Cause No. 49F10-1310-CM-68990


                                        December 18, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
                                    CASE SUMMARY

       Appellant-Defendant Daniel Camacho borrowed Ashlee Edinger’s car with her

permission, but he did not promptly return it, as he had when borrowing it on prior occasions.

Edinger attempted for several days to contact Camacho regarding the car, but did not have

any success. The car was eventually recovered from an Indianapolis parking lot, but

Edinger’s insurance declared it a total loss. The State charged Camacho with Class A

misdemeanor criminal conversion, and the trial court found him guilty as charged and

sentenced him to 365 days of incarceration with 363 suspended to probation. Camacho

contends the State failed to introduce sufficient evidence to sustain his conviction and that

his sentence is inappropriately harsh. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On October 4, 2013, Edinger returned from work and Camacho asked to borrow her

car. Edinger agreed to let Camacho borrow her car. Although Camacho had borrowed

Edinger’s car in the past and had always promptly returned it, he did not return it this time.

On October 5, 2013, Edinger called the telephone number she had for Camacho in an attempt

to locate her car and left a voice mail. Camacho did not return the telephone call. Edinger

called Camacho’s number again daily until October 10, 2013, at which point she contacted

police to report her car as stolen. On October 30 or 31, 2013, when Edinger’s car was

eventually recovered from a parking lot at 21st and Shadeland in Indianapolis, the muffler

was in the trunk, the car was “smoking out of the engine[,]” and the insurance company




                                              2
declared it a total loss. Tr. 10. Camacho testified that the car had broken down and that he

had pushed it into the parking lot and abandoned it there.

       Meanwhile, on October 22, 2013, the State charged Camacho with Class A

misdemeanor criminal conversion. On April 15, 2014, a bench trial was conducted,

following which the trial court found Camacho guilty as charged. The trial court sentenced

Camacho to 365 days of incarceration, with 363 suspended to probation.

                             DISCUSSION AND DECISION

                        I. Whether the State Produced Sufficient
                       Evidence to Sustain Camacho’s Conviction

       When reviewing the sufficiency of the evidence to support a conviction, we consider

only the probative evidence and reasonable inferences supporting the verdict. Drane v. State,

867 N.E.2d 144, 146 (Ind. 2007). It is the factfinder’s role to assess witness credibility and

weigh the evidence to determine whether it is sufficient to support a conviction. Id. We

consider conflicting evidence in the light most favorable to the trial court’s ruling. Id. We

affirm the conviction unless no reasonable fact-finder could find that the elements of the

crime were proven beyond a reasonable doubt. Id.

       Indiana Code section 35-43-4-3(a) provides that “[a] person who knowingly or

intentionally exerts unauthorized control over property of another person commits criminal

conversion, a Class A misdemeanor.” Indiana Code section 35-43-4-1 provides, in part, as

follows:

       (a) As used in this chapter, “exert control over property” means to obtain, take,
       carry, drive, lead away, conceal, abandon, sell, convey, encumber, or possess
       property, or to secure, transfer, or extend a right to property.

                                              3
       (b) Under this chapter, a person’s control over property of another person is
       “unauthorized” if it is exerted:
           (1) without the other person’s consent;
           (2) in a manner or to an extent other than that to which the other person has
           consented[.]

“A person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is aware of

a high probability that he is doing so.” Ind. Code § 35-41-2-2(b). “To establish this element

of the crime of conversion, a plaintiff must show the defendant was aware of a high

probability his control over the plaintiff’s property was unauthorized.” JET Credit Union v.

Loudermilk, 879 N.E.2d 594, 597 (Ind. Ct. App. 2008), trans. denied.

       Camacho seems to argue that the State failed to prove that his abandonment of

Edinger’s car was unauthorized. We conclude that the record supports a reasonable inference

that Camacho’s control (i.e., abandonment) of Edinger’s car did, in fact, exceed the scope of

her authorization. Although Camacho had borrowed Edinger’s car several times in the past,

he had always returned it promptly. Based on this history, a reasonable person would not

infer authorization to simply abandon the car without even notifying the owner. The State

produced sufficient evidence to raise an inference that Camacho was aware of a high

probability that his abandonment of Edinger’s car was not authorized. While Camacho

points to evidence in the record that he was unable to contact Edinger about her car, this

amounts to an invitation to reweigh the evidence, which this court will not do.

                   II. Whether Camacho’s Sentence is Inappropriate

       We “may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of the


                                                4
offense and the character of the offender.” Ind. Appellate Rule 7(B). “Although appellate

review of sentences must give due consideration to the trial court’s sentence because of the

special expertise of the trial bench in making sentencing decisions, Appellate Rule 7(B) is an

authorization to revise sentences when certain broad conditions are satisfied.” Shouse v.

State, 849 N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations and quotation marks

omitted). The trial court sentenced Camacho to 365 days of incarceration with 363 days

suspended to probation.

       The nature of Camacho’s offenses justifies his sentence. Despite Edinger’s history of

generously lending her car to Camacho, he repaid that generosity by abandoning it and

making no effort to even notify her or return her telephone calls. Camacho’s character also

justifies his sentence. Instead of attempting to contact Edinger, Camacho “started drinking”

instead. Tr. p. 24. Camacho also has a prior conviction for criminal recklessness, which

does not reflect well on his character. Although Camacho’s criminal history is admittedly not

lengthy, neither is his executed sentence, at two days. “Upon the review of sentence

appropriateness under Appellate Rule 7, appellate courts may consider all aspects of the

penal consequences imposed by the trial judge in sentencing the defendant.” Davidson v.

State, 926 N.E.2d 1023, 1025 (Ind. 2010). Although we recognize that Camacho could

potentially serve some or all of his suspended sentence, Camacho’s overall sentence is quite

lenient. Considering the nature of Camacho’s offense and his character, we cannot say that

he has established that his sentence is inappropriate.

       The judgment of the trial court is affirmed.


                                              5
NAJAM, J., and MATHIAS, J., concur.




                                      6